Citation Nr: 1701079	
Decision Date: 01/13/17    Archive Date: 01/27/17

DOCKET NO.  15-35 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen the claim of entitlement to service connection for osteoarthritis of the right knee. 

2.  Entitlement to service connection for osteoarthritis of the right knee. 

3.  Entitlement to service connection for mixed ventilatory defect.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to July 1972. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for osteoarthritis of the right knee and mixed ventilatory defect are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The September 2003 rating decision denied the claim of service connection for osteoarthritis of the right knee; the Veteran was notified of the decision and apprised of his right to appeal, but he did not appeal in a timely fashion.

2.  The evidence received since the September 2003 RO rating decision is neither cumulative nor repetitive of facts that were previously considered.






CONCLUSIONS OF LAW

1.  The September 2003 rating decision that denied service connection for osteoarthritis of the right knee is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.201, 20.302, 20.1103 (2016).

2.  The evidence received since the September 2003 rating decision is new and material for the purpose of reopening the claim of service connection for osteoarthritis of the right knee.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. 
§ 3.156(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board is granting the Veteran's petition to reopen the claim of entitlement to service connection for osteoarthritis of the right knee and then remanding the service connection claim, a discussion of the duties to notify and assist is not warranted at this time.

The Veteran seeks service connection for osteoarthritis of the right knee.  The claim of entitlement to service connection for osteoarthritis of the right knee was previously considered and denied by the RO in a September 2003 rating decision.  The Veteran did not appeal the decision and it became final.  38 C.F.R. § 20.1103.  A review of the record reflects that the Veteran did not submit any additional evidence within one year of the rating decision.  See 38 C.F.R. § 3.156(b); Young v. Shinseki, 22 Vet. App. 461, 466 (2009).  As such, the Veteran's claim may be reopened only if new and material evidence has been secured or presented since the last final rating decision.  38 U.S.C.A. § 7105.

As general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. 
§ 5108; 38 C.F.R. §§ 3.156, 20.1105.  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be.  Id.  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).   

Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. §  3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

At the time of the prior decision, the record included the claim, the service records, and lay evidence.  In essence, at the time of the prior decision, there was no accepted evidence that the Veteran had a current right knee disability.

The evidence received since the September 2003 rating decision includes evidence that is both new and material to the claim.  See 38 C.F.R. § 3.156.  At the Veteran's August 2013 VA examination, the VA examiner confirmed the recent diagnosis of osteoarthritis of the right knee.  This new evidence addresses the reason for the previous denial; that is, the absence of a current disability.  The credibility of this evidence is presumed for purpose of reopening the claim.  See Justus, 3 Vet. App. at 513.  Accordingly, the claim is reopened.




ORDER

The application to reopen the claim for service connection for osteoarthritis of the right knee is granted.


REMAND

The Veteran contends that he has had right knee and breathing problems since his separation from active service.  

With regard to the Veteran's right knee, service treatment records (STRs) indicate that he injured his right knee in a car accident in December 1971 when his right knee hit the dashboard.  In May 1972, the Veteran also injured his right knee playing football.  At his separation in July 1972, the Veteran endorsed swollen joints. 

With regard to breathing problems, the Veteran was seen in September 1971 and May 1971 for colds.  At his separation in July 1972, the Veteran indicated shortness of breath and pain in the chest.  In his January 2009 VA Form 9, the Veteran stated that he was hospitalized for chest pain while he was in the military.  These records seem to be missing from the Veteran's STRs and a remand is required to attempt to obtain them.

In his August 2014 VA Form 9, the Veteran wrote that working in a warehouse in cold weather during his military service caused his knee and breathing disabilities. 

In August 2013, the Veteran was afforded VA examinations to determine the etiology his mixed ventilatory defect and right knee osteoarthritis.  The VA examiners opined that these conditions were less likely than not caused by a disease or injury in active service.  They elaborated that the STRs were silent for diagnoses of mixed ventilatory defect and osteoarthritis of the right knee.  The Board finds that these medical opinions are inadequate as the fail to address the Veteran's statements regarding continuity of symptomatology since his separation from active service.  Therefore, a remand is necessary to obtain VA addendum medical opinions to address the Veteran's lay statements.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Prior to obtaining any opinion, the Veteran's assistance should be obtained to ensure that copies of any outstanding records of pertinent medical treatment are identified and added to the claims file, including in-service hospitalization records pertaining to treatment for chest pain. 

Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  With the Veteran's assistance obtain copies of any pertinent records and add them to the claims file.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  After obtaining any outstanding treatment records, refer the Veteran's VA claims file to the VA examiner who provided the August 2013 VA medical opinion, or if unavailable, another suitably qualified VA medical professional, for a supplemental opinion as to the etiology of the Veteran's currently diagnosed right knee osteoarthritis.  

If, after review of the claims file, the examiner determines that a VA examination is necessary, such must be scheduled and the Veteran must be notified.

Thereafter, the examiner must address the following:

Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's right knee osteoarthritis was incurred in or is otherwise related to his active service?  

In addressing this inquiry, the examiner is asked to consider:

(a) the Veteran's statements regarding continued knee pain since service, 

(b) STRs documenting injury to the right knee in a car accident and football accident, and 

(c) the Veteran's contention that working in cold weather damaged his knee.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

The examiner must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

3.  After obtaining any outstanding treatment records, refer the Veteran's VA claims file to the VA examiner who provided the August 2013 VA medical opinion, or if unavailable, another suitably qualified VA medical professional, for a supplemental opinion as to the etiology of the Veteran's currently diagnosed mixed ventilatory defect.  

If, after review of the claims file, the examiner determines that a VA examination is necessary, such must be scheduled and the Veteran must be notified.

Thereafter, the examiner must address the following:

Is it at least as likely as not that the Veteran's mixed ventilatory defect was incurred in or is otherwise related to his active service?  

In addressing this inquiry, the examiner is asked to consider:

(a)  the Veteran's statements regarding continued breathing trouble since service, and 

(b) his STRs documenting difficulty breathing, chest pressure, and multiple colds.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

The examiner must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

4.  After completion of the above development, the Veteran's claims should be readjudicated.  If the any determination remains adverse to him, he and his representative should be furnished with a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


